Wright, J.,
concurring in part and dissenting in part. I agree with the majority that a petition for a writ of habeas corpus may be an appropriate avenue to contest the validity of a permanent surrender agreement. This court has implicitly held that invalid consent to a surrender agreement is a jurisdictional defect, allowing a writ of habeas corpus to issue. R.C. 2725.05; see, e.g., Manning v. Miami Cty. Children’s Services Bd. (1985), 18 Ohio St. 3d 211, 18 OBR 273, 480 N.E. 2d 770. Moreover, the writ should not automatically be denied in a case such as this on the ground that the petitioner has an adequate remedy at law.3 *168However, I find the court of appeals’ issuance of the writ premature, as the Stipulation of Facts is insufficient as a matter of law to support a ruling that appellee was denied due process of law.
There is no dispute over the agreement’s facial validity or the propriety of the judicial proceedings in which it was approved by the court. The dispos-itive issue is whether appellee’s consent to surrender the child was the product of duress or undue influence sufficient to invalidate the agreement. As stated in Tallmadge v. Robinson (1952), 158 Ohio St. 333, 340, 49 O.O. 206, 209, 109 N.E. 2d 496, 500, “[t]he real and ultimate fact to be determined in every case is whether the party affected really had a choice; whether he had his freedom of exercising his will.” The factors to be considered in this subjective inquiry are set forth in Tallmadge at paragraph two of the syllabus:
“In determining whether a course of conduct results in duress, the question is not what effect such conduct would have upon an ordinary man but rather the effect upon the particular person toward whom such conduct is directed, and in determining such effect the age, sex, health and mental condition of the person affected, the relationship of the parties and all the surrounding circumstances may be considered.”
Whether appellee was acting under duress as described above is a question not passed upon by the court of appeals. The writ was issued principally on the Stipulation of Facts submitted by the parties, which stipulation, appellant correctly notes, lacks “any mention of fraud, misrepresentation, undue influence, or any other improper act on behalf of the Childrens Services caseworker, Childrens Services attorney, or the Juvenile Court in obtaining the consent of Melissa Marich.” The facts which would support a finding of undue influence center principally on the extent and content of the communication between appellee and Michelle Mann of Children Services. The parties stipulated that this matter is disputed and will “require the presentation of evidence by the parties.” Accordingly, appellee filed two affidavits supporting her version of the pertinent facts, and appellants offered the deposition of Mann supporting a contrary version.
A review of the transcript of the hearing before the court of appeals and the judgment entry of that court reveals that the decision to issue the writ was not based on undue influence or duress, but was, rather, based on three facts: that appellee was only fifteen years old at the time she signed the surrender agreement, that her decision to surrender the child was uncounseled, and that the surrender was approved by the juvenile court only seven days after the infant’s birth.4 These facts standing alone or together are insufficient to warrant a finding that the consent to surrender was per se involuntary. A fifteen-year-old girl *169clearly has the capacity to consent to a surrender. Second, appellee and her mother admit that they “were advised of their right to consult with counsel prior to executing surrender documents.” Finally, as long as the surrender is not effectuated within seventy-two hours of the birth, see Ohio Adm. Code 5101:2-42-09(A)(2),5 the brevity of the interval between the birth and the surrender does not render the surrender per se invalid.
The affidavits and deposition present a close question as to whether undue influence was exerted upon ap-pellee by Children Services representatives. However, I believe this question must be resolved, under the Tallmadge test, upon a thorough review of this evidence and all other testimony or evidence relevant to the matter. While we have held that “[i]n an appeal as of right from a judgment of the court of appeals involving an extraordinary writ, this court will consider the case as if the action originally had been filed here,” In re Petition for Mallory (1985), 17 Ohio St. 3d 34, 17 OBR 28, 476 N.E. 2d 1045, 1046, the evidence presented thus far fails to conclusively establish that appellee was unduly influenced. Thus, I would remand this case to the court of appeals for a hearing directed solely toward the issue just noted.

 It is true that, “[a] writ of habeas corpus will ordinarily be denied where there is an adequate remedy in the ordinary course of law.” In re Hunt (1976), 46 Ohio St. 2d 378, 75 O.O. 2d 450, 348 N.E. 2d 727, paragraph two of the syllabus. Here a Civ. R. 60(B) motion for relief from judgment, and appeal from the overruling of such motion, could arguably constitute an adequate remedy at law. However, “for a remedy to be adequate, it should be complete in its nature, beneficial, and speedy.” State, ex rel. Ohio State Racing Comm., v. Walton (1988), 37 Ohio St. 3d 246, 248, 525 N.E. 2d 756, 758. Where the illegal detention of a child is concerned, the time consumed in the filing of a Civ. R. 60(B) motion and appealing from a denial thereof would render that remedy neither speedy nor beneficial. Thus, in a case such as this the speedier remedy of habeas corpus is preferred.


 As stated by Judge Putman:
“[I]t is the unanimous judgment of this Court that on the stipulated facts the proceedings within seven days of the birth involving a 15 year old, uncounseled, that is to say not advised by a lawyer, a minor, apart from what the Ohio statutes say operated to deprive the Complainants of their Federal and State rights to due process of law and we will hear no other evidence. If that helps the loser in the Supreme Court then we understand that. But we are satisfied for the basis of the Record that the Complainants are entitled to [the] relief prayed for. * * *”


 “The surrender is used to terminate the parental rights of a child through a voluntary agreement between an agency and the mother, father, putative father, or legal guardian of the child. * * * Surrenders cannot be executed until seventy-two hours after the birth of the child.”